UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                         Submitted September 25, 2006*
                          Decided September 25, 2006

                                     Before

                 Hon. THOMAS E. FAIRCHILD, Circuit Judge

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-4755

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 05 CR 470
PEDRO CARILLO-COLLAZO,
    Defendant-Appellant.                    Samuel Der-Yeghiayan,
                                            Judge.

                                   ORDER

       Pedro Carillo-Collazo pleaded guilty to being in the United States without
permission after his removal to Mexico. See 8 U.S.C. § 1326(a). He faced an
enhanced sentence because his removal followed several convictions for aggravated
felonies, see id. § 1326(b)(2), a fact that also yielded a guidelines imprisonment
range of 77 to 96 months. At sentencing Carillo-Collazo objected to a sentence
within the recommended guidelines range, arguing that a below-guidelines sentence


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4755                                                                      Page 2

was necessary to avoid what he characterized as unwarranted sentencing
disparities created by the lack of a “fast-track” program in the Northern District of
Illinois. See 18 U.S.C. § 3553(a)(6); U.S.S.G. § 5K3.1. The district court rejected
this argument: “The defendant does not live in a district that has a Fast Track
program and it is not appropriate for this Court to sentence him as if he did.
Therefore, we find that a downward departure based on the sentencing in Fast
Track districts is not appropriate and not necessary to avoid sentencing disparities.”
The district court then considered the sentencing factors in 18 U.S.C. § 3553(a) and
imposed a sentence of 80 months’ imprisonment.

       Carillo-Collazo’s sole contention on appeal is that the district court erred
when it rejected his request for a below-guidelines sentence because “the district
court believed that it could not consider” the differences in sentences imposed in
districts with fast-track programs versus districts without. He characterizes the
district court’s rejection of his fast-track argument as an erroneous legal conclusion
and focuses his challenge on this court’s opinion in United States v.
Galicia-Cardenas, 443 F.3d 553 (7th Cir. 2006), which was decided after the district
court sentenced Carillo-Collazo. He acknowledges that Galicia-Cardenas now
prohibits district courts from relying on the lack of a fast-track program in the
district as a basis for imposing a sentence below the advisory guidelines range, see
443 F.3d at 555, but urges this court to overrule Galicia-Cardenas and remand his
case so that the district court may “reconsider” his sentence.

       The district court committed no error when it rejected Carillo-Collazo’s
request to impose a below-guidelines sentence to conform with sentences in
fast-track districts. Sentencing disparities created by fast-track programs in some
districts are not “unwarranted,” United States v. Martinez-Martinez, 442 F.3d 539,
542 (7th Cir. 2006); United States v. Aguirre-Villa, ___ F.3d ___, 2006 WL 2349222,
*2 (5th Cir. Aug. 15, 2006) (collecting cases), and thus are not proper grounds for
reducing a defendant’s sentence, Galicia-Cardenas, 443 F.3d at 555; see United
States v. Sebastian, 436 F.3d 913, 916 (8th Cir. 2006) (explaining that reducing a
defendant’s sentence “based solely on the existence of early disposition programs in
other districts would conflict” with Congress’s intent to limit the availability of such
reductions to certain locales). Moreover, contrary to Carillo-Collazo’s assertion that
the district court “believed that it could not consider” sentences imposed in
fast-track districts, the record establishes that the court declined to consider his
fast-track argument as irrelevant to its sentencing decision. We agree. See United
States v. Rodriguez-Rodriguez, 453 F.3d 458, 462-63 (7th Cir. 2006) (observing that
fast-track programs were implemented for the benefit of prosecutors and judges, not
defendants). Accordingly, we decline Carillo-Collazo’s invitation to overrule
Galicia-Cardenas and AFFIRM his sentence.